Exhibit 10.1






DATED 14 APRIL 2016




 
AMTRUST CORPORATE CAPITAL LIMITED
AMTRUST CORPORATE MEMBER LIMITED
AMTRUST CORPORATE MEMBER TWO LIMITED
as Corporate Members
 
 
 
 
 
- and -
 
 
 
 
 
AMTRUST INTERNATIONAL INSURANCE, LTD.
as Account Party
 
 
 
 
 
- and -
 
 
 
 
 
AMTRUST FINANCIAL SERVICES, INC.
as Guarantor
 
 
 
 
 
- and -
 
 
 
 
 
THE BANKS AND FINANCIAL INSTITUTIONS
LISTED IN SCHEDULE 1 OF THE AMENDED FACILITY AGREEMENT
as Original Banks
 
 
 
 
 
- and -
 
 
 
 
 
ING BANK N.V., LONDON BRANCH AND THE BANK OF NOVA SCOTIA, LONDON BRANCH
as Mandated Lead Arrangers
 
 
 
 
 
- and -
 
 
 
 
 
ING BANK N.V., LONDON BRANCH
as Bookrunner, Agent, Issuing Bank and Security Trustee
 
 





AMENDING AGREEMENT
RELATING TO A
CREDIT FACILITY AGREEMENT


[Hogan Lovells Logo]


1M1209/001503
Hogan Lovells International LLP
Atlantic House, Holborn Viaduct, London EC1A 2FG







--------------------------------------------------------------------------------








CONTENTS


CLAUSE
 
PAGE
 
 
 
2.
DEFINITIONS AND INTERPRETATION
2
 
 
 
3.
AMENDMENT OF THE FACILITY AGREEMENT
2
 
 
 
4.
REPRESENTATIONS AND WARRANTIES
3
 
 
 
5.
CONTINUITY AND FURTHER ASSURANCE
3
 
 
 
6.
AMENDMENTS
4
 
 
 
7.
TRANSFERS
4
 
 
 
8.
INCORPORATION OF TERMS
4
 
 
 
SIGNATURES TO AMENDING AGREEMENT
5
















--------------------------------------------------------------------------------








THIS AGREEMENT dated 14 April 2016 is made
BETWEEN:
(1)
AMTRUST CORPORATE CAPITAL LIMITED a company incorporated in England under
registered number 08128684 whose registered office is at 2 Minster Court,
Mincing Lane, London EC3R 7BB ("ACCL");



(2)
AMTRUST CORPORATE MEMBER LIMITED a company incorporated in England under
registered number 03621278 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACML");



(3)
AMTRUST CORPORATE MEMBER TWO LIMITED a company incorporated in England under
registered number 05264527 whose registered office is at 1 Great Tower Street,
London EC3R 5AA ("ACM2L");



(4)
AMTRUST INTERNATIONAL INSURANCE, LTD., a company incorporated in Bermuda under
registered number 9551 whose registered office is at 7 Reid Street, Suite 400,
Hamilton HM11, Bermuda (the "Account Party");



(5)
AMTRUST FINANCIAL SERVICES, INC., a corporation organised under the laws of
Delaware whose registered office is at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808 (the "Guarantor");

(6)
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 OF THE AMENDED
FACILITY AGREEMENT (the "Original Banks");

(7)
ING BANK N.V., LONDON BRANCH as Bookrunner;

(8)
ING BANK N.V., LONDON BRANCH AND THE BANK OF NOVA SCOTIA, LONDON BRANCH as
Mandated Lead Arrangers (the "Lead Arrangers");

(9)
ING BANK N.V., LONDON BRANCH as Agent;

(10)    ING BANK N.V., LONDON BRANCH as Issuing Bank; and
(11)
ING BANK N.V., LONDON BRANCH as Security Trustee.

WHEREAS
(A)
Under the Facility Agreement, the Banks (as defined therein) have made available
to the Account Party, subject as provided therein, a letter of credit facility
of up to £300,000,000 (or equivalent in other eligible currencies):

(a)
to provide Funds at Lloyd's on behalf of ACCL to support its underwriting at
Lloyd's as a member of Syndicate 2526 as constituted for the 2016 and all prior
open years of account;

(b)
to provide Funds at Lloyd's on behalf of ACML to support its underwriting at
Lloyd's as a member of Syndicate 1206 as constituted for the 2016 and all prior
open years of account; and

(c)
to provide Funds at Lloyd's on behalf of ACM2L to support its underwriting at
Lloyd's as a member of Syndicate 44 as constituted for the 2016 and all prior
open years of account.






--------------------------------------------------------------------------------





(B)
The parties now wish to amend the Facility Agreement in accordance with this
Agreement in order to enable the Account Party to hold cash in a sterling
account and a dollar account with ING Bank N.V., London Branch as Eligible
Collateral (as defined therein).

IT IS AGREED
1.
    DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, including the Recitals, the expressions used in this
Agreement shall have the meanings given in the Amended Facility Agreement (as
defined below) and the following expressions shall have the meanings given
below:
"Account Security Deed" means the deed of charge over deposits dated on or about
the date hereof between the Account Party and the Security Trustee creating
security in favour of the Security Trustee over a sterling account and a dollar
account of the Account Party held on the books of ING Bank N.V., London Branch.
"Amended Facility Agreement" means the Facility Agreement as amended by this
Agreement.
"Amendment Documents" means this Agreement, the Amended Facility Agreement, the
Account Security Deed and any Fee Letter entered into on or about the date
hereof.
"Effective Date" means the date on which the Agent confirms in writing that it
has received the certificate of registration of charge from the Bermuda
Registrar of Companies in respect of the Account Security Deed in accordance
with Clause 4.4 (Condition precedent) and that it has received (or waived its
requirement to receive) the documents and evidence described in Schedule 1
(Conditions Precedent Documents and Evidence) to this Agreement in form and
substance satisfactory to it.
"Facility Agreement" means the letter of credit facility agreement dated 24
November 2015 between ACCL, ACML, ACM2L, the Account Party, the Guarantor, and
ING Bank N.V., London Branch and The Bank of Nova Scotia, London Branch, as
amended and restated from time to time prior to the date of this Agreement.
1.2
The provisions of clauses 1.2 to 1.9 of the Amended Facility Agreement shall
apply to this Agreement as if references therein to "this Agreement" were
references to this Agreement.

2.
    AMENDMENT OF THE FACILITY AGREEMENT

2.1
With effect on and from the Effective Date, and in accordance with clause 31.3
of the Facility Agreement, the following definitions will be amended so that
they will read as follows:

"Account Security Deeds" means:
1.
the account security deeds dated 26 November 2013 and on or about 24 November
2015 between the Guarantor and the Security Trustee creating security in favour
of the Security Trustee over an account of the Guarantor held on the books of
ING Bank N.V., London Branch; and

2.
the account security deed dated ___ April 2016 between the Account Party and the
Security Trustee creating security in favour of the Security Trustee over a
sterling account and a dollar account of the Account Party held on the books of
ING Bank N.V., London Branch.






--------------------------------------------------------------------------------





"Deposit Accounts" means the accounts on the books of ING Bank N.V., London
Branch, which are the subject of the Account Security Deeds, and includes any
additional account opened in accordance with any of those deeds.
2.2
With effect on and from the Effective Date, references to "the Deposit Account"
shall be read as "the Deposit Accounts".

2.3
With effect on and from the Effective Date, clause 12.33 of the Amended Facility
Agreement shall read as follows:

"12.33     Deposit Accounts
The Deposit Accounts are not subject to any legal or contractual provision that
would cause the claims of any person to rank in priority to the claims of the
Finance Parties in respect of the Collateral, save as expressly permitted by any
Finance Document."
2.4
From the Effective Date, any reference in any Finance Document to the Facility
Agreement shall be read and construed for all purposes as a reference to the
Amended Facility Agreement.

3.
    REPRESENTATIONS AND WARRANTIES

3.1
Subject to Clause 3.2, each Obligor represents and warrants that each of the
representations and warranties set out in clauses 12.2 to 12.33 of the Amended
Facility Agreement, construed as if references therein to "this Agreement" were
references to this Agreement, is true and correct in all material respects (or,
to the extent any such representation or warranty is qualified as to "material",
"Material Adverse Change" or similar wording, in all respects) as at the date of
this Agreement and at the Effective Date.

3.2
Each Obligor gives each representation and warranty under Clause 3.1 in respect
of itself only, and only to the extent that the terms of the relevant clause
make the relevant clause applicable in respect of it.

4.
    CONTINUITY AND FURTHER ASSURANCE

4.1
Continuing obligations

(a)
The rights and obligations of the parties under the Facility Agreement and the
other Finance Documents shall continue in full force and effect, uninterrupted
by the amendment and restatement hereunder, save insofar as they are amended
hereby. In addition:

(i)
each Obligor that has granted Security pursuant to the Security Documents
confirms that the Security created by the relevant Security Documents shall
continue fully to secure the obligations of the relevant Obligors under the
Amended Facility Agreement; and

(ii)
the Guarantor confirms that from the Effective Date the Guarantee given by it in
clause 11 (Guarantee and indemnity) of the Facility Agreement will continue in
full force and effect and will extend to all obligations of each other Obligor
under the Amended Facility Agreement,

in each case, notwithstanding the amendment of the provisions of the Amended
Facility Agreement.





--------------------------------------------------------------------------------





4.2
Prospective effect only

The amendments made hereby to the Facility Agreement shall, with effect from the
Effective Date, have prospective effect only.
4.3
Actions already taken

Any action already taken and any payment already made by a party under the
Facility Agreement prior to the Effective Date shall be treated as having been
taken or made notwithstanding the amendment and restatement hereby, and shall
not be required to be taken or made again by reason of the amendment and
restatement hereby.
4.4
Condition precedent

It shall be a condition precedent to the effectiveness of this Agreement that
the Agent has obtained a certificate of registration of the charge in respect of
the Account Security Deed from the Bermuda Registrar of Companies. The Agent
will confirm in writing to the Account Party that it has received the
certificate of registration, within 5 Business Days of receiving it.
4.5
Further assurance

Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.
5.
    AMENDMENTS

The parties may agree to further amendments to the Amended Facility Agreement in
accordance with the terms thereof without being required to amend or terminate
this Agreement.
6.
    TRANSFERS

Any transfer or assignment made in accordance with the terms of the Amended
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Amended Facility Agreement.
7.
    INCORPORATION OF TERMS

The provisions of clauses 1.9 (Rights of third parties), 17.5 (Indemnity against
costs), 31 (Miscellaneous), 34 (Notices) and 35.2 to 35.7 (Applicable Law and
Jurisdiction) of the Amended Facility Agreement shall be incorporated into this
Agreement as if set out herein and as if references therein to "this Agreement"
were references to this Agreement.
8.
GOVERNING LAW

This Agreement and any contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.
AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.





--------------------------------------------------------------------------------





SIGNATURES TO AMENDING AGREEMENT
ACCL
 
 
 
 
 
SIGNED for and on behalf of            )
/s/ Peter Dewey
Signature
 
 
 
AMTRUST CORPORATE             )
Peter Dewey
PRINT NAME
CAPITAL LIMITED
 
 
 
Director
Job title
 
 
 
 
 
 
ACML
 
 
 
 
 
SIGNED for and on behalf of            )
/s/ Jeremy Cadle
Signature
 
 
 
AMTRUST CORPORATE             )
Jeremy Cadle
PRINT NAME
MEMBER LIMITED
 
 
 
Director
Job title
 
 
 
 
 
 
ACM2L
 
 
 
 
 
SIGNED for and on behalf of            )
/s/ Jeremy Cadle
Signature
 
 
 
AMTRUST CORPORATE             )
Jeremy Cadle
PRINT NAME
MEMBER TWO LIMITED
 
 
 
Director
Job title
 
 
 
 
 
 
ACCOUNT PARTY
 
 
 
 
 
SIGNED for and on behalf of            )
/s/ Chris Souter
Signature
 
 
 
AMTRUST INTERNATIONAL             )
Chris Souter
PRINT NAME
INSURANCE, LTD.
 
 
 
Assistant Secretary
Job title
 
 
 
 
 
 
GUARANTOR
 
 
 
 
 
SIGNED for and on behalf of            )
/s/ Harry Schlachter
Signature
 
 
 
AMTRUST FINANCIAL SERVICES, INC.    )
Harry Schlachter
PRINT NAME
 
 
 
 
SVP, Treasurer
Job title










--------------------------------------------------------------------------------





ORIGINAL BANKS


SIGNED for and on behalf of )
/s/ Mike Sharman
Signature
ING BANK N.V., LONDON BRANCH )
Mike Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ Nick Marchant
Signature
 
Nick Marchant
PRINT NAME
 
Director
Job title
 
 
 
 
 
 
SIGNED for and on behalf of )
/s/ Ralph Booth
Signature
THE BANK OF NOVA SCOTIA, LONDON BRANCH )
Ralph Booth
PRINT NAME
 
Managing Director
Job title


 
/s/ NCF Petherbridge
Signature
 
NCF Petherbridge
PRINT NAME
 
Managing Director
Job title





BOOKRUNNER
SIGNED for and on behalf of )
/s/ Mike Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
Mike Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ Nick Marchant
Signature
 
Nick Marchant
PRINT NAME
 
Director
Job title








--------------------------------------------------------------------------------





MANDATED LEAD ARRANGERS


SIGNED for and on behalf of )
/s/ Mike Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
Mike Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ Nick Marchant
Signature
 
Nick Marchant
PRINT NAME
 
Director
Job title
 
 
 
 
 
 
SIGNED for and on behalf of )
/s/ Ralph Booth
Signature
THE BANK OF NOVA SCOTIA, LONDON BRANCH )
Ralph Booth
PRINT NAME
 
Managing Director
Job title


 
/s/ NCF Petherbridge
Signature
 
NCF Petherbridge
PRINT NAME
 
Managing Director
Job title



AGENT


SIGNED for and on behalf of )
/s/ Mike Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
Mike Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ Nick Marchant
Signature
 
Nick Marchant
PRINT NAME
 
Director
Job title








--------------------------------------------------------------------------------





ISSUING BANK


SIGNED for and on behalf of )
/s/ Mike Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
Mike Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ Nick Marchant
Signature
 
Nick Marchant
PRINT NAME
 
Director
Job title



SECURITY TRUSTEE


SIGNED for and on behalf of )
/s/ Mike Sharman
Signature
ING BANK N.V., LONDON BRANCH              )
Mike Sharman
PRINT NAME
 
Managing Director
Job title


 
/s/ Nick Marchant
Signature
 
Nick Marchant
PRINT NAME
 
Director
Job title










--------------------------------------------------------------------------------





SCHEDULE 1
CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE
The documents and evidence referred to in the definition of "Effective Date" are
as follows:
1.
The Account Party

1.1
A copy of the constitutional documents of the Account Party or confirmation from
an authorised officer of the Account Party that its constitutional documents a
copy of which was provided to the Agent on or about 26 November 2013 remain in
full force and effect and have not been amended since that date.

1.2
A copy of a resolution of the board of directors of the Account Party:

(a)
approving the terms of, and the transactions contemplated by, the Amendment
Documents to which it is a Party and resolving that the Account Party execute
the Amendment Documents to which it is a Party;

(b)
authorising a specified person or persons to execute the Amendment Documents to
which the Account Party is a Party on its behalf; and

(c)
authorising a specified person or persons, on the Account Party's behalf, to
sign and/or despatch all documents and notices to be signed and/or despatched by
the Account Party under or in connection with the Amendment Documents to which
it is a Party.

1.3
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above or confirmation from an authorised officer of the
Account Party that the specimen signatures provided to the Agent on or about 26
November 2013 remain in full force and effect and have not been amended since
that date.

1.4
A list of the directors and the secretary of the Account Party, signed by the
secretary or a director of the Account Party or confirmation from an authorised
officer of the Account Party that the list of the directors and company
secretary provided to the Agent on or about 26 November 2013 remains in full
force and effect and has not been amended since that date.

1.5
A certificate of the Account Party (signed by a director or other duly
authorised officer) confirming that entering into the Amendment Documents and
performing its obligations under the Finance Documents would not cause any
borrowing, guaranteeing or similar limit binding on the Account Party to be
exceeded.

1.6
A certificate of an authorised signatory of the Account Party certifying that
each copy document relating to it specified in this paragraph 1 of Schedule 1 is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

1.7
Where any Amendment Document is executed under a power of attorney, the original
or a certified copy of such power of attorney.

1.8
If the Account Party is organised in or qualified to do business in a
jurisdiction of the United States, copies of good standing certificates from the
applicable Governmental Authority for the Account Party's jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the date hereof.






--------------------------------------------------------------------------------





2.
Legal Opinions

2.1
A legal opinion of Hogan Lovells International LLP, legal advisers to the Agent
in England, in form and substance satisfactory to the Agent.

2.2
A legal opinion of Conyers Dill & Pearman Limited, legal advisers to the Agent
in Bermuda, in form and substance satisfactory to the Agent.










